*322Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about July 3, 2003, which, in an action on a promissory note, inter alia, granted plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The motion court correctly held that the letter dated December 30, 1993, authored by the servicing agent for the loan and signed by defendant borrower, constituted an acknowledgment of defendant’s debt, within the meaning of General Obligations Law § 17-101, that restarted the statute of limitations. The letter explicitly refers to the loan, its June 1, 1993 maturity date and plaintiffs entitlement to immediate payment of the entire principal balance and accrued interest. The fact that the letter also sets forth a new schedule for repayment of the debt does not make defendant’s acknowledgment conditional. In its entirety, the letter clearly conveys and is consistent with an intention to pay an existing debt (see Banco do Brasil v State of Antigua & Barbuda, 268 AD2d 75 [2000]). Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.